The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 16, 2022

                                2022COA65

No. 20CA1539, People in Interest of J.O. — Juvenile Court —
Delinquency; Crimes — Unlawful Sexual Contact — Intent —
Sexual Gratification — Sexual Abuse

     In this juvenile delinquency appeal, a division of the court of

appeals vacates a juvenile’s adjudication for the offense of unlawful

sexual contact because it concludes that the evidence was

insufficient to prove beyond a reasonable doubt that the juvenile

acted for the purposes of sexual gratification or abuse. In resolving

the appeal, the division holds that the trier of fact must consider a

juvenile’s age and maturity before it can infer the requisite intent

that the juvenile acted with a sexual purpose. The division also

clarifies that it may not — and often will not — be appropriate for a

fact finder to ascribe the same intent to a juvenile’s act that one

could reasonably ascribe to the same act if performed by an adult.
COLORADO COURT OF APPEALS                                       2022COA65


Court of Appeals No. 20CA1539
City and County of Denver Juvenile Court No. 19JD570
Honorable Pax Moultrie, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of J.O.,

Juvenile-Appellant.


                               JUDGMENT VACATED

                                     Division IV
                             Opinion by JUDGE BROWN
                           Richman and Pawar, JJ., concur

                             Announced June 16, 2022


Philip J. Weiser, Attorney General, Brenna A. Brackett, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Mark Evans, Deputy State
Public Defender, Denver, Colorado, for Juvenile-Appellant
¶1    J.O. appeals his juvenile delinquency adjudication for the

 offense of unlawful sexual contact, contending that the evidence

 was insufficient to prove beyond a reasonable doubt that he acted

 for the purposes of sexual gratification or sexual abuse. Because

 we agree, we vacate J.O.’s delinquency adjudication.

¶2    In resolving this appeal, we hold as a matter of first impression

 that the trier of fact must consider the juvenile’s age and maturity

 before it can infer the requisite intent that the juvenile acted with a

 sexual purpose. And we clarify that it may not — and often will not

 — be appropriate for a fact finder to ascribe the same intent to a

 juvenile’s act that one could reasonably ascribe to the same act if

 performed by an adult.

                           I.    Background

¶3    The prosecution presented the following evidence during a

 one-day bench trial.

¶4    In May 2019, at the end of the school day, eleven-year-olds

 J.O. and M.L. were working on a writing project. J.O. sat next to

 M.L. and asked her why they were not friends anymore. When M.L.

 responded that she did not want to be friends anymore, J.O.

 “slapped [her] on [her] boob” with “the back of his hand.”


                                    1
¶5    After class ended, a teacher noticed that M.L. and J.O. were

 “running around their lockers” and “chasing each other.” The

 teacher testified that J.O. and M.L. were both laughing at first

 during the encounter, but then M.L. began to look “visibly upset.”

 The teacher testified that M.L. yelled at J.O. to stop and leave her

 alone. After J.O. left, the teacher went over to M.L. and M.L. told

 her that J.O. had “touched her sexually” and said “sexual things.”

 M.L. did not explain further — either then or at trial — what “sexual

 things” J.O. said. The teacher reported the incident to the

 principal.

¶6    Three days later, during a forensic interview, M.L. said that

 when she and J.O. were at the lockers, J.O. started to “move his

 hands” all over her body. She said that J.O. then touched her

 genitals with his “butt or something,” which felt “weird and

 disturbing.” J.O. touched her genitals with his hand, his “front

 private” touched her butt, and “his butt touched [her] butt” as he

 was “spinning around her.”

¶7    M.L. said that J.O. never touched her under her clothes. At

 one point during the encounter, M.L. told J.O. to stop and go away.




                                   2
  J.O. then went to his locker, grabbed his things, and left for the

  day.

¶8       M.L. testified at trial that J.O. did not say anything to her

  when he was trying to touch her by her locker.

¶9       At the close of trial, the court entered its findings:

              [J.O.] is charged with unlawful sexual contact.
              The elements of that include that he
              unlawfully and knowingly subjected [M.L.] to
              sexual contact, that he knew the victim did not
              consent. And the Court will note that the
              definition of sexual contact is contact, among
              other things, for the purpose of sexual
              gratification.

              ....

              The Court finds that clearly there was contact,
              that it was unlawfully and knowingly done. . . .
              It was clear [M.L.] did not consent.

              . . . And the Court finds that it was for the
              purpose of sexual gratification. The Court
              notes the touching was not pulling her hair,
              touching her head, twisting an arm. It was
              contact in sexual parts of [M.L.]’s body. Her
              breast, her genital area, and her butt.

              So the Court finds that the People have proven
              all the elements of [unlawful sexual contact]
              beyond a reasonable doubt.

¶ 10     The court adjudicated J.O. delinquent and sentenced him to

  one year of probation.


                                       3
                      II.    Sufficiency of Evidence

¶ 11   J.O. argues that the evidence presented at trial was

  insufficient to prove beyond a reasonable doubt that he acted with

  the statutorily required sexual purpose. We agree.

                        A.    Standard of Review

¶ 12   The prosecution must prove every element of a charged crime

  beyond a reasonable doubt. People v. Snyder, 874 P.2d 1076, 1080

  (Colo. 1994). “We review the record de novo to determine whether

  the evidence presented was sufficient in both quantity and quality

  to sustain a defendant’s conviction.” McCoy v. People, 2019 CO 44,

  ¶ 63; see also People in Interest of J.R., 216 P.3d 1220, 1221 (Colo.

  App. 2009) (“When reviewing the sufficiency of the evidence

  supporting an adjudication of juvenile delinquency, the standards

  are the same as those used in a criminal case.”). We must

  determine whether the evidence, viewed in the light most favorable

  to the prosecution, was both substantial and sufficient to support




                                     4
  the conclusion by a reasonable mind that the defendant was guilty

  beyond a reasonable doubt. People v. Griego, 2018 CO 5, ¶ 24.1

¶ 13   We review questions of statutory interpretation de novo.

  People v. Diaz, 2015 CO 28, ¶ 9. Our primary task is to ascertain

  and give effect to the intent of the General Assembly. People v.

  Lovato, 2014 COA 113, ¶ 21. We look first to the language of the

  statute itself, giving the words their commonly accepted meaning

  and avoiding a strained or forced interpretation. Id.

                      B.    Unlawful Sexual Contact

¶ 14   Section 18-3-404(1)(a), C.R.S. 2021, provides that “[a]ny actor

  who knowingly subjects a victim to any sexual contact commits

  unlawful sexual contact if . . . [t]he actor knows that the victim does

  not consent.” As relevant here, sexual contact includes “the

  knowing touching of the clothing covering the immediate area of the

  victim’s or actor’s intimate parts if that sexual contact is for the

  purposes of sexual arousal, gratification, or abuse.” § 18-3-




  1 The People contend that J.O. did not preserve this issue, but a
  defendant need not raise a sufficiency of the evidence claim at trial
  to preserve the issue for appellate review. McCoy v. People, 2019
  CO 44, ¶ 26.

                                     5
  401(4)(a), C.R.S. 2021. “Intimate parts” include genitalia, buttocks,

  and breasts. § 18-3-401(2).

¶ 15    On appeal, J.O. does not contend that the evidence was

  insufficient to establish that he knowingly touched M.L.’s clothing

  covering her intimate parts or that such contact was without M.L.’s

  consent. Instead, J.O. contends that the evidence was insufficient

  to establish that he acted for the purposes of sexual gratification or

  sexual abuse.

                        C.    Sexual Gratification

       1.   Sexual Purpose May Not Be Inferred Solely from the Act

¶ 16    When the juvenile court found that J.O. engaged in sexual

  contact for the purpose of sexual gratification, it explained that the

  “touching was not pulling her hair, touching her head, twisting an

  arm. It was contact in sexual parts of [M.L.]’s body.”

¶ 17    The juvenile’s intent — whether he acted “for the purposes of

  sexual arousal, gratification, or abuse” — is a separate element

  from whether he touched the clothing covering the victim’s intimate

  parts. § 18-3-401(4)(a); Page v. People, 2017 CO 88, ¶¶ 18-19

  (identifying the elements of unlawful sexual contact as “knowingly

  touching the victim’s intimate parts with sexual purpose and


                                     6
  knowing that the victim does not consent” and explaining that “[t]he

  unlawful sexual contact statute expressly requires that the

  defendant act with a sexual purpose”). Had the legislature intended

  the mere act of touching an intimate part without consent to

  constitute unlawful sexual contact, it would not have included the

  words “if that sexual contact is for the purposes of sexual arousal,

  gratification, or abuse” in the statutory definition of the offense.

  See § 18-3-401(4)(a); People v. J.J.H., 17 P.3d 159, 162 (Colo. 2001)

  (“Courts should not presume that the legislature used language

  ‘idly and with no intent that meaning should be given to its

  language.’”) (citation omitted); cf. A.B. v. Juv. Officer, 447 S.W.3d

  799, 806 (Mo. Ct. App. 2014) (interpreting a similarly worded

  statute and reasoning that, had the legislature “considered the

  mens rea to automatically accompany the act, it would not have

  specifically identified them as two separate elements in its definition

  of ‘sexual contact’”).

¶ 18   To the extent the court viewed the fact that J.O. touched the

  “sexual parts of [M.L.]’s body” — standing alone — as sufficient to

  establish that J.O. acted with the requisite purpose, it misapplied

  the law by conflating two elements. The statutorily required intent


                                     7
  cannot be inferred solely from the act of touching. See A.B., 447

  S.W.3d at 806 (“We are also not persuaded that intent can be

  inferred from the act alone.”); In re T.S., 515 S.E.2d 230, 233 (N.C.

  Ct. App. 1999) (“[T]he element ‘for the purpose of arousing or

  gratifying sexual desire’ may not be inferred solely from the act

  itself . . . .”).

¶ 19     On review of a challenge to the sufficiency of the evidence,

  however, we are not bound by what the juvenile court articulated as

  the basis for its finding; rather, we must consider all the evidence to

  determine whether any rational trier of fact might accept it as

  sufficient to support a finding of guilt beyond a reasonable doubt.

  See People in Interest of J.G., 97 P.3d 300, 302-03 (Colo. App. 2004)

  (finding evidence sufficient to support adjudication despite juvenile

  court’s contrary finding on review of the magistrate’s judgment).

   2.     Circumstantial Evidence Required to Infer Intent in Juveniles

¶ 20     In this case, there is no direct evidence of J.O.’s intent, such

  as an admission by J.O. that he touched M.L. for his or her sexual

  gratification. But a defendant’s intent can, and often must, be

  proved by circumstantial evidence. People v. Taylor, 655 P.2d 382,

  384 (Colo. 1982) (“[W]e have repeatedly recognized that direct proof


                                      8
of the defendant’s state of mind is rarely available and,

consequently, resort must necessarily be had to circumstantial

evidence on this element.”); People v. Hines, 2021 COA 45, ¶ 37 (“A

jury may properly infer intent from the defendant’s conduct and the

circumstances of the offense.”). And whether a defendant acted

with the requisite mental state to sustain a conviction for unlawful

sexual contact can be inferred from the nature of and the

circumstances surrounding the sexual touching. See People v.

West, 724 P.2d 623, 624, 631 (Colo. 1986) (concluding that the

evidence was sufficient to sustain a finding of sexual contact where

witnesses testified they twice saw the middle-aged defendant, while

swimming and playing in a pool with a ten-year-old boy he met that

day, deliberately place one hand on the boy’s buttocks and another

over the boy’s genital area, each time for about five seconds, if not

“for a considerably longer period of time”); People v. McCoy, 2015

COA 76M, ¶ 47 (concluding that where adult defendant, who

claimed to be a physician, lured two victims to his home by telling

them he worked in television, questioned them about their sexual

histories and sexual fantasies, and physically examined them —

including touching their genitals — the jury could reasonably


                                   9
  conclude that he examined the victims for the purpose of sexual

  gratification), aff’d on other grounds, 2019 CO 44.

¶ 21   J.O. does not argue that intent cannot be inferred from the

  circumstantial evidence surrounding the contact. Nor does he

  argue that the standard for evidentiary sufficiency is age dependent.

  Instead, he argues that courts cannot assume, when one child

  touches another child’s intimate parts, that the child’s intentions

  are the same as would be evidenced by similar acts engaged in by

  an adult. In other words, he argues that “it is not justified to

  impute the same intent into a child’s action that one could

  reasonably impute into the actions of an adult.” In re M.H., 2019 IL

  App (3d) 180625, ¶ 16, 127 N.E.3d 1146, 1150 (citation omitted).

¶ 22   We are not aware of, and the parties have not cited, any

  Colorado precedent articulating what type or quantity of

  circumstantial evidence might be sufficient to prove beyond a

  reasonable doubt that a juvenile acted for the purpose of sexual

  gratification. But several other states have addressed the issue.

¶ 23   We find M.H. most persuasive. In that case, the juvenile was

  eleven at the time of the incident. Id. at ¶ 1, 127 N.E.3d at 1147.

  At trial, the prosecution presented evidence that the juvenile told


                                    10
  the victim, who was eight, that he was “curious about seeing a girl

  naked.” Id. at ¶ 9, 127 N.E.3d at 1149. The victim testified that

  she and the juvenile went to her mother’s bedroom and took off

  their pants. Id. The juvenile “touched his penis to [the victim’s]

  vaginal area from behind” and told the victim that “this is

  something everybody does, people feel good about this.” Id. at ¶¶ 9-

  10, 127 N.E.3d at 1149.

¶ 24   The appellate court acknowledged that the State could prove

  the juvenile acted for the purpose of sexual gratification or arousal

  by circumstantial evidence and identified the kinds of evidence that

  might suffice. Id. at ¶ 17, 127 N.E.3d at 1150.

             Circumstantial evidence of sexual gratification
             may include the removal of clothing, heavy
             breathing, placing the victim’s hand on the
             accused’s genitals, an erection, or other
             observable signs of arousal. Sexually explicit
             comments by the accused may also support a
             finding that the accused acted for purposes of
             sexual gratification or arousal.

  Id. (citation omitted).

¶ 25   The court in M.H. instructed that the trier of fact must

  consider all the evidence, including the juvenile’s age and level of

  maturity, before deciding whether intent can be inferred under the



                                    11
  circumstances. Id. at ¶ 18, 127 N.E.3d at 1150. And it explained

  that

              [t]he closer the accused is to the age of
              majority, the more plausible it is for the court
              to infer that the accused acted for the purpose
              of sexual gratification and arousal. Sexual
              conduct by 11 to 13 year olds “is more apt to
              be innocent than similar conduct by older
              minors.”

  Id. (citing and quoting In re Donald R., 796 N.E.2d 670, 678 (Ill.

  App. Ct. 2003) (Holdridge, J., specially concurring)).

¶ 26     Given M.H.’s age — eleven at the time of the incident — the

  court held that “the trier of fact could not infer that M.H. acted for

  the purpose of sexual gratification or arousal when he touched his

  penis to [the victim’s] vagina.” Id. at ¶ 19, 127 N.E.3d at 1150. The

  only evidence the State presented to establish that M.H. had acted

  with the requisite purpose was the act itself and M.H.’s statements

  to the victim. Id. at ¶ 20, 127 N.E.3d at 1150-51. Rather than

  demonstrating that M.H. acted for the purpose of sexual

  gratification or arousal, the evidence “show[ed] M.H.’s immaturity

  and his complete lack of understanding of sex.” Id. at ¶ 20, 127

  N.E.3d at 1151. In the absence of any other evidence of the type

  articulated, the court concluded that the State failed to present


                                     12
  sufficient evidence that M.H. acted for the purpose of sexual

  gratification or arousal and reversed M.H.’s conviction. Id. at ¶ 21,

  127 N.E.3d at 1151.

¶ 27   Courts in other jurisdictions have concluded that evidence was

  insufficient to establish that a juvenile acted with a sexual purpose

  for reasons similar to those articulated in M.H. See, e.g., In re

  S.A.A., 795 S.E.2d 602, 605-06 (N.C. Ct. App. 2016) (reasoning

  that, for juveniles, sexual purpose “does not exist without some

  evidence of the child’s maturity, intent, experience, or other factor

  indicating his purpose in acting,” and finding that the evidence was

  insufficient to establish that the thirteen-year-old juvenile acted for

  “the purpose of arousing or gratifying sexual desire” when he wiped

  green liquid from a Halloween costume on the shoulders and

  breasts of two eleven-year-old girls (quoting In re K.C., 742 S.E.2d

  239, 242-43 (N.C. Ct. App. 2013))); In re Kyle O., 703 N.W.2d 909,

  915 (Neb. Ct. App. 2005) (collecting cases from other jurisdictions

  “refus[ing] to automatically make the same inference of sexual

  gratification where the actor was a child rather than an adult,” and

  finding that the evidence was insufficient to establish that the

  twelve-year-old juvenile acted for the purpose of sexual gratification


                                    13
  or arousal when he pulled down the pants of a five-year-old child,

  grabbed the child’s penis, and remarked to other children about the

  small size of the penis); In re A.J.H., 568 N.E.2d 964, 968 (Ill. App.

  Ct. 1991) (holding that “it is not justified to impute the same intent

  into a child’s action that one could reasonably impute into the

  actions of an adult,” and finding that the evidence was insufficient

  to establish that a thirteen-year-old girl intended to sexually “gratify

  or arouse” when she put her hand on the penis of a five-year-old

  boy she was babysitting and told the boy not to tell anyone); cf. In re

  Donald R., 796 N.E.2d at 676 (concluding that a reasonable fact

  finder could infer that a sixteen-year-old boy acted for the purpose

  of sexual gratification or arousal when he exposed his penis to a

  six-year-old girl and had her touch his penis, based in part on the

  fact that he was significantly closer to adulthood). We find these

  out-of-state authorities persuasive.

¶ 28   Whether a juvenile acted for the purpose of sexual gratification

  must be determined on a case-by-case basis. The trier of fact must

  consider all the relevant circumstances, including the juvenile’s age

  and maturity, before it can infer the requisite intent. It may not —

  and often will not — be appropriate for a fact finder to ascribe the


                                    14
  same intent to a juvenile’s act that one could reasonably ascribe to

  the same act if performed by an adult.

¶ 29   We have not been asked to and do not hold that a juvenile is

  not capable of acting for the purpose of sexual gratification. But

  there must be other evidence of the juvenile’s sexual purpose

  beyond the sexual contact itself — for example, removing clothing,

  heavy breathing, placing the victim’s hand on the accused’s

  genitals, an erection, other observable signs of arousal, the

  relationship of the parties, sexually explicit comments, coercing or

  deceiving the victim to obtain cooperation, attempting to avoid

  detection, or instructing the victim not to disclose the occurrence.

  See M.H., ¶ 17, 127 N.E.3d at 1150; see also Kyle O., 703 N.W.2d at

  917 (collecting cases that identify the types of circumstantial

  evidence required to establish that a juvenile acted with a sexual

  purpose); In re Jerry M., 69 Cal. Rptr. 2d 148, 153-54 (Ct. App.

  1997) (listing circumstances relevant to proving intent to satisfy

  sexual desires, including the age and sexual maturity of the

  accused minor and whether the minor has reached puberty). These

  examples are not exhaustive. And the presence of one or a

  combination of these facts may or may not be sufficient, when


                                    15
  considered with the totality of the evidence, to establish that a

  juvenile acted for the purpose of sexual gratification in a given case.

  3.    The Evidence Was Insufficient to Establish that J.O. Acted for
                    the Purpose of Sexual Gratification

¶ 30   The People contend that the following evidence, when viewed

  as a whole and in the light most favorable to the prosecution, is

  substantial and sufficient to support a conclusion by a reasonable

  mind that J.O. acted for the purpose of sexual gratification:

       •    at eleven years old, J.O. was “not a young child”;

       •    J.O. touched the clothing over three of M.L.’s intimate

            parts;

       •    M.L. told the teacher that J.O. had said “sexual things” to

            her in the hallway; and

       •    J.O. touched M.L. after he “indicated a desire for a

            relationship” and “was rebuffed.”

¶ 31   We reject the People’s characterization of the “relationship”

  evidence. The only evidence presented at trial was that J.O. asked

  M.L. why she did not want to be friends anymore. There was no

  evidence that J.O. desired a sexual or romantic relationship with

  M.L. or that the two had ever had that type of relationship. The



                                    16
  “relationship” evidence in no way demonstrates that J.O.’s conduct

  toward M.L. was for the purpose of sexual gratification. We note

  that the juvenile court did not mention the nature of the

  relationship between J.O. and M.L. when finding that J.O. acted for

  the purpose of sexual gratification.

¶ 32   Even viewed in the light most favorable to the prosecution, the

  remaining evidence is not substantial and sufficient to support a

  conclusion by a reasonable fact finder that J.O. acted for the

  purpose of sexual gratification.

¶ 33   An eleven-year-old boy touched the clothing covering the

  intimate parts of an eleven-year-old girl in a classroom and in a

  crowded school hallway in front of classmates and at least one

  teacher. As noted, J.O.’s intent cannot be inferred from the act of

  touching alone. And the prosecution did not present other evidence

  from which the court could infer that J.O. acted for the purpose of

  sexual gratification — for example, that J.O. admitted he touched

  M.L. for his or her sexual gratification, removed any clothing (his or

  M.L.’s), placed M.L.’s hands on his intimate parts, touched M.L. in a

  way that mimicked sexual acts, breathed heavily, had an erection or

  any other observable signs of arousal, or told M.L. not to tell anyone


                                     17
  what he had done. See M.H., ¶ 17, 127 N.E.3d at 1150; A.J.H., 568

  N.E.2d at 968.

¶ 34   True, M.L. told a teacher that J.O. had said “sexual things” to

  her, but M.L. never elaborated on what “sexual things” meant.

  Without more detail, it is speculative to conclude that the

  unspecified “sexual things” J.O. said revealed the requisite intent.

  See People v. Sprouse, 983 P.2d 771, 778 (Colo. 1999) (“[V]erdicts in

  criminal cases may not be based on guessing, speculation, or

  conjecture.”). Although the prosecution is entitled to the benefit of

  every reasonable inference that may fairly be drawn from the

  evidence, “there must be a logical and convincing connection

  between the facts established and the conclusion inferred.” Clark v.

  People, 232 P.3d 1287, 1292 (Colo. 2010); see also People v. Dash,

  104 P.3d 286, 289 (Colo. App. 2004) (“More than a modicum of

  evidence is necessary to support a conviction beyond a reasonable

  doubt.”).

¶ 35   There was also no indication that the juvenile court

  specifically considered J.O.’s age and maturity or whether the same

  sexual motivation could be ascribed to his conduct as would be

  ascribed to the conduct of an adult. (In fairness to the juvenile


                                    18
  court, no published Colorado appellate decision previously

  instructed it to do so.)

¶ 36   We do not condone J.O.’s behavior or seek to minimize its

  impact on M.L. On this record, however, we conclude that the

  evidence presented at trial was insufficient for a reasonable fact

  finder to find beyond a reasonable doubt that J.O. acted for the

  purpose of sexual gratification. Consequently, we vacate J.O.’s

  adjudication of juvenile delinquency.

                             D.   Sexual Abuse

¶ 37   Even if the evidence was insufficient for the juvenile court to

  have found that J.O. acted for the purpose of sexual gratification,

  the prosecution argues that we may affirm the juvenile court’s

  judgment on alternative grounds — namely, that the evidence

  presented was sufficient for the court to have found that J.O. acted

  for the purpose of sexual abuse. See People v. Cousins, 181 P.3d

  365, 370 (Colo. App. 2007) (holding that a trial court’s decision may

  be upheld on any ground supported by the record).

¶ 38   To subject a victim to sexual contact for the purpose of sexual

  abuse, the actor must act for the “purpose of causing sexual

  humiliation, sexual degradation, or other physical or emotional


                                    19
  discomfort of a sexual nature.” People v. Espinosa, 2020 COA 63,

  ¶ 21. The prosecution can prove that the sexual contact was for the

  purpose of “abuse” — meaning “pain, injury, or discomfort” — by

  showing that the defendant specifically targeted the victim’s

  intimate parts for that purpose. Lovato, ¶¶ 32-33.

¶ 39   The prosecution’s theory of the case was that J.O. acted for

  the purpose of sexual gratification, not for the purpose of sexual

  abuse. Consequently, neither party presented evidence or

  argument specifically relating to sexual abuse. Still, the

  prosecution argues that, because the unwelcome touching occurred

  in a public forum — a school classroom and hallway — and caused

  M.L. discomfort, J.O. “sought to cause [M.L.] emotional discomfort

  of a sexual nature” and thus acted for the purpose of sexual abuse.

¶ 40   In support of its argument, the prosecution cites In re Mark R.,

  757 A.2d 636, 638-39 (Conn. App. Ct. 2000), in which the court

  found sufficient evidence that a juvenile acted for the purpose of

  sexual abuse when he grabbed the victim’s hands in a school

  hallway, pushed her against the wall, attempted to pull down her

  pants, smacked “the victim’s buttocks more than once,” and




                                    20
  “touched the victim’s breasts inside her shirt” in front of several

  people. Id.

¶ 41   The People also cite Kyle O., 703 N.W.2d at 917, where the

  juvenile pulled down another boy’s pants, grabbed the boy’s penis,

  and commented to other children about the small size of the boy’s

  penis. The court in Kyle O. opined that it “would be very easy to

  construe Kyle’s conduct as being for the purpose of humiliating,

  bullying, or annoying” the boy, but it explained that, “[a]lthough

  some jurisdictions criminalize sexual contact for the purpose of

  humiliating or degrading a person, Nebraska does not.” Id. at 918.

¶ 42   Like the juveniles in Mark R. and Kyle O., J.O. touched M.L. in

  a public setting in front of peers. But the conduct in those cases —

  disrobing or attempting to disrobe the victims and grabbing the

  victims’ intimate parts unclothed or inside clothing — was more

  egregious. And, at least in the case of Kyle O., the juvenile’s

  comments were evidence of an intent to humiliate the victim. Id. at

  917. As a result, we do not find these cases persuasive.

¶ 43   The prosecution presented no evidence that M.L. suffered any

  pain or injury from J.O.’s contact and no evidence that the

  emotional discomfort M.L. felt when J.O. touched her was sexual in


                                    21
  nature. On this record, we conclude that the evidence was

  insufficient for a reasonable fact finder to have found beyond a

  reasonable doubt that J.O. acted for the purpose of sexual abuse.

                            III.   Disposition

¶ 44   We vacate the delinquency adjudication.

       JUDGE RICHMAN and JUDGE PAWAR concur.




                                    22